                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                       Case No. 19-51169

QUAY SETH CLARKE, pro se,                                    Chapter 7

            Debtor.                                          Judge Thomas J. Tucker
______________________________/

                                 ORDER DISMISSING CASE

       On August 2, 2019, the Debtor filed a voluntary petition for relief under Chapter 7,
commencing this bankruptcy case. On August 8, 2019, the Debtor filed a “Certificate of
Counseling” (Docket # 12), which states that on August 8, 2019, the Debtor received “an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and 111.”

        The Debtor is not eligible to be a debtor in this case under 11 U.S.C. § 109(h)(1). That
section provides in relevant part, that:

                an individual may not be a debtor under this title unless such
                individual has, during the 180-day period ending on the date of
                filing the petition by such individual, received from an approved
                nonprofit budget and credit counseling agency described in section
                111(a) an individual or group briefing (including a briefing
                conducted by telephone or on the Internet) that outlined the
                opportunities for available credit counseling and assisted such
                individual in performing a related budget analysis.

        The Debtor did not receive the required credit counseling briefing during the 180-day
period ending on the date of the filing of the petition. Rather, the Debtor received the credit
counseling briefing six days after the petition was filed. The Debtor therefore may not be a
debtor in this case, and the case must be dismissed.

         Accordingly,

         IT IS ORDERED that this case is dismissed.


Signed on August 19, 2019




   19-51169-tjt     Doc 15     Filed 08/19/19    Entered 08/19/19 15:57:51        Page 1 of 1
